 



Exhibit 10.1
AMENDMENT NO. 1 AND WAIVER TO
CREDIT AGREEMENT
Dated as of February 13, 2006
          AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT (this “Waiver”) among
ACCO Brands Corporation, a Delaware corporation (the “Company”), ACCO Nederland
Holdings B.V. (as successor to Furlon Holding B.V.), a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of The Netherlands (the “Dutch Borrower”), ACCO Brands
Europe Ltd., a limited company organized under the laws of England and Wales
with registered number 5532999 (the “U.K. Borrower” and, together with the
Company and the Dutch Borrower, the “Borrowers”), the Lenders listed on the
signature pages hereto, Citicorp North America Inc., as administrative agent
(the “Administrative Agent”).
PRELIMINARY STATEMENTS
          (1) WHEREAS, the Borrowers are parties to a certain Credit Agreement,
dated as of August 17, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement” (terms used herein
without definition in this Waiver have the meanings given such terms by the
Credit Agreement)), among the Borrowers, the Lenders, the Administrative Agent
and the other parties named therein;
          (2) WHEREAS, the Borrowers have requested that the Required Banks
agree to amend and waive certain provisions of the Credit Agreement;
          (3) WHEREAS, the Requisite Lenders have agreed, subject to the terms
and conditions hereinafter set forth, to amend and waive certain provisions of
the Credit Agreement as set forth below;
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows:
          SECTION 1. Waiver. As of the Effective Date (as defined in Section 3),
the Requisite Lenders hereby waive any Default or Event of Default (including as
a result of any breach of any representation or warranty in Section 4.4 of the
Credit Agreement or a violation of the requirements of Section 6.1 of the Credit
Agreement) that may have resulted from understatements of net deferred taxes
payable of approximately $45 million and taxes currently payable of
approximately $6 million, and overstatement of equity of approximately
$51 million (the “Disclosed Financial Adjustments”) in the Company’s
consolidated financial statements for the years ended December 27, 2004, 2003
and 2002, for the three months ended March 25, 2005, for the six months ended
June 25, 2005 and for the nine months ended September 30, 2005 (the “Specified
Financial Statements”) resulting from:

 



--------------------------------------------------------------------------------



 



     (i) the Company’s failure to properly record on the Company’s balance sheet
deferred income taxes related to intangible assets acquired before 1993 when it
adopted SFAS 109; and
     (ii) the discovery of an error in the Company’s tax provision in 2002 of
$2.7 million which related to restructuring charges.
          SECTION 2. Amendment. No representation or warranty contained in
Article IV of the Credit Agreement shall be deemed to be incorrect as of the
date of making such representation or warranty following the Effective Date,
solely as a result of the failure of the Specified Financial Statements to
reflect the Disclosed Financial Adjustments.
          SECTION 3. Conditions to Effectiveness. This Waiver shall become
effective when, and only when, and as of the date (the “Effective Date”) on
which (a) the Administrative Agent shall have received counterparts of this
Waiver executed by the Borrowers and the Required Lenders, (b) the
Administrative Agent shall have received (for the pro rata accounts of each
applicable consenting Lender) a fee equal to 0.05% of the aggregate amount of
Loans and Commitments held by the Lenders that have consented to this Waiver on
or prior to 5:00 p.m., New York City time, on February 13, 2006, (c) the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Company dated the Effective Date, to the effect that,
after giving effect to this Waiver: (i) the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the Effective Date as though made on and as of such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date); and (ii) no Default has occurred and is continuing.
          SECTION 4. Representations and Warranties. The Borrowers represent and
warrant as follows:
          (a) The representations and warranties contained in each of the Loan
Documents, after giving effect to this Waiver, are true and correct in all
material respects on and as of the date of this Waiver, as though made on and as
of such date (unless stated to relate solely to an earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).
          (b) After giving effect to this Waiver, no Default has occurred and is
continuing on the date hereof.
          SECTION 5. Reference to and Effect on the Loan Documents. (a) On and
after the Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the
Agreement”, “thereunder”, “thereof”, or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
modified hereby.
           (b) The Credit Agreement and each of the other Loan Documents, as
specifically modified by this Waiver, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.

-2-



--------------------------------------------------------------------------------



 



          (c) The execution, delivery and effectiveness of this Waiver shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Credit Agreement or the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or the other Loan
Documents.
          SECTION 6. GOVERNING LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS WAIVER OR THE ACTIONS OF THE COLLATERAL TRUSTEES OR THE AGENT
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
          SECTION 8. Execution in Counterparts. This Waiver may be executed by
one or more of the parties to this Waiver on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
          SECTION 9. Costs and Expenses. The Borrowers hereby agree to pay all
reasonable costs and expenses of the Administrative Agent associated with the
preparation, execution, delivery, administration, and enforcement of this
Waiver, including, without limitation, the reasonable fees and expenses of the
Administrative Agent’s counsel and other out-of-pocket expenses related hereto.
Delivery of an executed counterpart of a signature page to this Waiver by
telecopier shall be effective as delivery of a manually executed counterpart of
this Waiver.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

           
ACCO Brands Corporation,
as U.S. Borrower



    By:           Name:           Title:          
ACCO Brands Europe Ltd.,
as U.K. Borrower



    By:           Name:           Title:          
ACCO Nederland Holdings B.V.,
as Dutch Borrower



    By:           Name:           Title:        

-4-



--------------------------------------------------------------------------------



 



           
Citicorp North America, Inc.,
as Administrative Agent



    By:           Name:           Title:        

-5-



--------------------------------------------------------------------------------



 



            [Lender]


    By:           Name:           Title:        

-6-